28 F.3d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  George CHRISTIAN, Jr., Petitioner.
No. 94-1433.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994Decided:  July 15, 1994.

On Petition for Writ of Mandamus.
George Christian, Jr., petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
George Christian, Jr., has petitioned this Court for a Writ of Mandamus directed to Special Trial Judge Peter J. Panuthos.  Christian alleges that the transcripts of his proceedings contain numerous errors and that the court will not allow him an opportunity to compare the transcript with the original verbatim trial audio tapes recorded at trial.  Because his petition does not present circumstances warranting extraordinary relief, we deny the petition.


2
Christian's own petition demonstrates that the district court was willing to allow Christian to review the tapes.  Furthermore, mandamus relief is inappropriate where there are other remedies to vindicate a petitioner's rights.   In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987).  The party seeking relief has the heavy burden of showing that he has no other adequate avenues of relief and that his right to the relief sought is clear and indisputable.   Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989).  Christian has not made this showing.  We therefore deny Christian's petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.